Name: 93/354/EEC: Commission Decision of 26 May 1993 amending Decision 93/174/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/34.494 - Tariff structures in the combined transport of goods)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  land transport;  competition;  European Union law
 Date Published: 1993-06-17

 Avis juridique important|31993D035493/354/EEC: Commission Decision of 26 May 1993 amending Decision 93/174/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/34.494 - Tariff structures in the combined transport of goods) Official Journal L 145 , 17/06/1993 P. 0031 - 0031COMMISSION DECISION of 26 May 1993 amending Decision 93/174/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/34.494 - Tariff structures in the combined transport of goods)(93/354/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1017/68 of 19 July 1968 applying rules of competition to transport by rail, road and inland waterway (1), as amended by the Act of Accession of Greece, Whereas: (1) On 24 February 1993 the Commission adopted Decision 93/174/EEC (2) pursuant to Article 5 of Regulation (EEC) No 1017/68 declaring Article 85 (1) of the EEC Treaty to be inapplicable for the period from 1 March 1992 to 28 February 1997 to the agreement on a common tariff structure for the sale of rail haulage in the international combined transport of goods. (2) That Decision was addressed to the twelve national railway companies in the Community. (3) Following notification of the Decision, two railway companies - British Railways and CÃ ³ras Iompair Ã ireann - informed the Commission that, contrary to the information previously given, they were not party to the agreement in question. (4) It is therefore necessary to exclude the two companies in question from the scope of the Commission Decision, HAS ADOPTED THIS DECISION: Article 1 The companies British Railways and CÃ ³ras Iompair Ã ireann are hereby excluded from the scope of Commission Decision 93/174/EEC. Article 2 This Decision is addressed to: CÃ ³ras Iompair Ã ireann, Heuston Station, IRL-Dublin 8; British Railways Board, 167/169 Westbourne Terrace, UK-London W2 6JY. Done at Brussels, 26 May 1993. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 175, 23. 7. 1968, p. 1. (2) OJ No L 73, 26. 3. 1993, p. 38.